Citation Nr: 1328264	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  09-23 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
right above the knee amputation, claimed to have been caused 
by treatment received at VA for decubitus ulcers in January 
and February 2005.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 





INTRODUCTION

The Veteran, who is the appellant, had active military 
service from August 1970 to August 1973.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In reviewing this case, the Board has not only 
reviewed the Veteran's physical claims file, but also the 
file on the "Virtual VA" system to insure a total review of 
the evidence. 
 
The issue of special monthly compensation based on the need 
for aid and attendance has been raised by the record in a 
January 2010 written statement from the Veteran, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Prior to the February 22, 2005, right above the knee 
amputation performed at the Memphis VA Medical Center 
(VAMC), the Veteran was receiving treatment since June 2004 
at the Birmingham VAMC for decubitus ulcers on both lower 
extremities.

2.  The Veteran experienced an additional disability of loss 
of the right leg above the knee following surgery at the 
Memphis VAMC on February 22, 2005.

3.  The VA treatment for decubitus ulcers received by the 
Veteran in January and February 2005 was not rendered with 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA.

4.  There was no lack of informed consent for, or occurrence 
of an event not reasonably foreseeable during, VA treatment 
in January and February 2005.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 
38 U.S.C.A. § 1151 for an additional disability of a right 
above the knee amputation, claimed to have been caused by VA 
treatment in January and February 2005, have not been met.            
38 U.S.C.A. § 1151 (West 2002 & Supp. 2012); 38 C.F.R. § 
3.361 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2012).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim 
and of the relative duties of VA and the claimant for 
procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2012).

Such notice should also address VA's practices in assigning 
disability evaluations and effective dates for those 
evaluations.  See Dingess/Hartman v. Nicholson,       19 
Vet. App. 473 (2006).  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  38 C.F.R.    § 
3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), rev'd on other grounds,     444 F.3d 1328 (Fed. 
Cir. 2006).  

Here, notice was provided to the Veteran in December 2006, 
prior to the initial adjudication of the claim in August 
2007.  The Veteran was notified what information and 
evidence is needed to substantiate a claim for compensation 
under 38 U.S.C. § 1151, as well as of VA and the Veteran's 
respective duties for obtaining evidence.  Although the 
notice provided did not address either the rating criteria 
or effective date provisions that are pertinent to the 
Veteran's claim, such error was harmless given that service 
connection is being denied; hence, no rating or effective 
date will be assigned with respect to this claimed 
condition.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board concludes that VA satisfied its 
duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the 
development of the claim.  First, VA satisfied its duty to 
seek, and assist in the procurement of, relevant records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the Veteran.  Specifically, the information 
and evidence that have been associated with the claims file 
includes VA treatment records, state veterans home records, 
and the Veteran's lay statements.  Neither the Veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the issue that has not 
been obtained.  Thus, the Board concludes that VA has made 
every reasonable effort to obtain all records relevant to 
the Veteran's appeal.  

With regard to the Veteran's claim of entitlement to 
compensation under               38 U.S.C.A. § 1151, no VA 
examination or opinion has been obtained.  Under the VCAA, 
VA must provide an examination when there is (A) competent 
evidence of a current disability that (B) may be associated 
with service, but (C) there is insufficient medical evidence 
to make a decision on the claim.  38 U.S.C.A.              § 
5103A(d).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has addressed the 
appropriate standard to be applied in determining whether an 
examination is warranted under this statute.  In Waters v. 
Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010) and 
Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 
2010), the Federal Circuit held that while there must be 
"medically competent" evidence of a current disability, 
"medically competent" evidence is not required to indicate 
that, the current disability may be associated with service.  
On the other hand, a conclusory generalized lay statement 
suggesting a nexus between a current disability and service 
would not suffice to meet the standard of subsection (B), as 
this would, contrary to the intent of Congress, result in 
medical examinations being "routinely and virtually 
automatically" provided to all veterans claiming service 
connection.  Waters, 601 F.3d at 1278-1279.

Here, the only evidence that has been offered in support of 
the contention that the Veteran's additional disability 
resulted from carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
the part of VA or that it was not reasonably foreseeable are 
the conclusory generalized lay statements of the Veteran, 
which are outweighed by medical evidence and are factually 
contradicted by the other evidence of record.  Further, 
there is sufficient medical evidence in this case to make a 
decision on this claim.  The VA treatment records associated 
with the claims file provide a complete picture of the 
treatment of the Veteran's pressure ulcers and show that 
they ultimately caused the amputation of the right leg above 
the knee, as discussed below.  For these reasons, the Board 
finds that the evidence of record is sufficient to decide 
the claim and no VA examination or opinion is warranted. 

The Veteran was offered the opportunity to testify at a 
hearing before the Board, but declined.  As VA satisfied its 
duties to notify and assist the Veteran, the Board finds 
that there is no further action to be undertaken to comply 
with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 
C.F.R. § 3.159.

Entitlement to 38 U.S.C.A. § 1151 Compensation

Under the provisions of 38 U.S.C.A. § 1151, if VA 
hospitalization or medical or surgical treatment causes 
additional disability which is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, disability compensation may be awarded for a 
"qualifying additional disability" in the same manner as if 
the additional disability were service connected.  See 38 
C.F.R.            § 3.361.

If additional disability is present, two principal criteria 
apply in determining whether it is compensable within the 
ambit of 38 U.S.C.A. § 1151.  First, the additional 
disability may qualify for compensation if the disability is 
not the result of the veteran's willful misconduct and the 
disability was caused by hospital care, medical or surgical 
treatment, or examination provided under the laws 
administered by VA.  Second, in order to constitute a 
qualifying additional disability, the proximate cause of the 
additional disability must have been (1) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the facility 
furnishing the care, treatment, or examination, or (2) an 
event not reasonably foreseeable.  These provisions of law 
apply to claims received by VA on or after October 1, 1997.  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(a).

To determine whether an additional disability was caused by 
medical treatment, VA compares the veteran's condition 
immediately before the beginning of such treatment to his 
condition thereafter.  To establish causation, the evidence 
must show that the treatment resulted in the veteran's 
additional disability.  Merely showing that a veteran 
received care, treatment, or examination and that the 
veteran has an additional disability does not establish 
cause.  Disability that is due to the continuance or natural 
progress of the disease is not due to VA treatment unless 
VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361(b), (c).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing medical treatment proximately caused 
a veteran's additional disability, it must be shown that the 
medical treatment caused the additional disability, and that 
VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or that VA 
furnished the medical treatment without the veteran's 
informed consent.  Whether the proximate cause of a 
veteran's additional disability or death was an event not 
reasonably foreseeable is in each claim to be determined 
based on what a reasonable health care provider would have 
foreseen.  38 C.F.R. § 3.361(d).  To determine whether there 
was informed consent, VA will consider whether the health 
care provider substantially complied with the requirements 
of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  Id.  

Regulations further provide that compensation is not payable 
for the necessary consequences of VA treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain or intended to result from the treatment 
provided.  Consequences otherwise certain or intended to 
result from treatment will not be considered uncertain or 
unintended solely because it had not been determined, at the 
time consent was given, whether that treatment would, in 
fact, be administered.  38 C.F.R. § 3.361.

In this case, the Veteran contends that his right above the 
knee amputation was caused by the treatment or lack of 
treatment received at the Birmingham VAMC in January and 
February 2005.  As such, the Veteran maintained that he is 
entitled to VA disability benefits under 38 U.S.C.A. § 1151.  
In his November 2006 claim, the Veteran stated that a VA 
doctor at the Birmingham VAMC cancelled his doctors 
appointments over a period of 6 weeks during which time he 
received no medical attention and the ulcer on his right 
knee continued to worsen.  He stated that this delay caused 
his leg to deteriorate to the point that amputation of the 
right knee was required.  In his August 2007 Notice of 
Disagreement, the Veteran contended that, due to the lack of 
oversight from his attending physician, he was forced to 
have a leg amputated.    

As detailed in his June 2009 Substantive Appeal, the Veteran 
contends that the cancellation of his doctors appointments 
by a VA doctor over a period of three to six weeks caused 
the ulcer on his right knee to continue to worsen without 
medical attention and that, once he was seen, it was too 
late to prevent the amputation of his right leg above the 
knee.  He stated that he was scheduled for an appointment at 
the Birmingham VAMC with a VA doctor to evaluate his right 
foot, but when he came in his usual wound care nurse was out 
sick.  He stated the nurse assisting him spoke with the VA 
doctor but was told she would not be coming to look at the 
Veteran's leg because of another patient.  According to the 
Veteran, the VA doctor had the nurse provide him with 
solution spray and gauze and had her tell him to keep the 
wound clean and come back in three weeks.  He stated that, 
when he did come in for this appointment, the VA doctor said 
that the ulcer on his right leg may have gangrene and 
scheduled VA transportation to the Memphis VAMC, at which 
the surgeons at the Memphis VAMC told him that his right leg 
would have to be amputated.  Thus, the Veteran's main 
contention is that, if the VA doctor had seen him and 
treated his wound in the first three weeks, he would still 
have his right leg.  

First, the Board finds that the Veteran suffered an 
additional disability of the loss of his right leg following 
treatment at the Birmingham VAMC.  VA treatment records 
reflect that, leading up to the surgery, the Veteran was 
receiving outpatient wound care beginning in June 2004 for 
decubitus ulcers on his legs.  On February 8, 2005, the 
Veteran was transferred from the Birmingham VAMC to the 
Memphis VAMC for further treatment for decubitus ulcers.  On 
February 22, 2005, the Veteran underwent right above the 
knee amputation at the Memphis VAMC, which resulted in 
additional disability.  Thus, the outcome of the Veteran's 
claim for 38 U.S.C.A. § 1151 rests on whether the additional 
disability was proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of VA fault, or was the result of an event 
that was not reasonably foreseeable.  

In this case, the weight of the evidence demonstrates that 
compensation under 38 U.S.C.A. § 1151 is not warranted 
because the VA treatment provided for the Veteran's 
decubitus ulcers was not proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
the hospital care, medical or surgical treatment, or 
examination, or that the deterioration of the Veteran's leg 
was the result of an event that was not reasonably 
foreseeable.   

The evidence of record reflects that the Veteran received 
treatment from the Birmingham VAMC for multiple decubitus 
ulcers of both lower extremities beginning in June 2004.  A 
June 2004 VA treatment record notes the presence of a small 
crescent shaped area of dark discoloration on the pad of the 
Veteran's right great toe.  A subsequent June 2004 VA 
treatment record documents a Stage III, full thickness ulcer 
on the left medial malleolus and a Stage II, partial 
thickness ulcer on the right great toe.  The record reflects 
both ulcers were cleansed with wound cleanser, Acticoat 
silver was applied, and the ulcers were covered with sterile 
gauze.  The Veteran's caregiver was also instructed in wound 
care. 

An October 2004 VA treatment record notes that the Veteran 
and his caregiver were instructed on wound care and how to 
take antibiotics in connection with the pressure ulcers and 
that they each vocalized their understanding.  The record 
reflects that the Veteran would return in two weeks to 
reassess the status of his pressure ulcers.  A November 2004 
treatment record notes the ulcer on the left medial 
malleolus had become a Stage IV, full thickness ulcer.  The 
record reflects the ulcer was irrigated with wound cleanser, 
debrided sharply, packed with sterile gauze saturated with 
hydrogel, covered with dry gauze, and secured with Kerlix 
and tape. 

A December 20, 2004 VA treatment record notes the Veteran 
had a Stage III, full thickness ulcer on the medial aspect 
adjacent to the knee on the right leg as well as an injury 
to the right great toe with complete nail plate removal.  
The record reflects the ulcer and great toe were cleansed, 
Acticoat silver was applied, and the wounds were covered 
with sterile gauze and wrapped in Kerlix.  The treatment 
record notes the continued presence of the Stage IV, full 
thickness ulcer on the left malleolus.  Finally, the record 
notes refills of Mesalt, cleanser, and sterile gauze were 
ordered and that the Veteran's caretaker had indicated she 
would continue wound care at home. 

A December 23, 2004 treatment record notes the Veteran's 
caretaker called the Birmingham VAMC regarding wound care 
and that her questions were answered.  The record notes the 
Veteran had a follow up appointment in three weeks regarding 
his ulcers and that his caregiver would call back if she had 
any further problems. 

VA treatment records reflect that the Veteran was seen for 
evaluation and wound care on January 24, 2005.  The nurse 
noted the Veteran had an ulcer on the inner aspect of the 
right knee with 50 percent granulated tissue and 50 percent 
yellow slough or brownish devitalized tissue.  It is also 
noted both the Veteran's great toes were dressed and he had 
an area on the outer left ankle with red granulation tissue.  
The record indicates the area on the right knee may need 
debridement soon and that the Veteran would return in two to 
three weeks.  

On January 27, 2005, the VA doctor wrote an addendum to the 
January 24, 2005 VA treatment record, indicates the Veteran 
initially commented to her that his caregiver was not 
providing care, but then said she was taking good care of 
his wounds and that he receives wound care daily.  The VA 
doctor also offered to order labs regarding the wound 
progression, but the Veteran declined treatment.  The 
addendum also reflects that the Veteran asked the VA doctor 
to order a different leg separator and stated the one he had 
"is to[o] small."  The addendum noted that the Veteran had 
not donned the device correctly and that the VA doctor 
attempted to instruct him regarding how to properly wear the 
device, but that he was not receptive to her instruction.  

On February 7, 2005, according to VA treatment records, the 
Veteran had an appointment at the Birmingham VAMC to 
reevaluate the pressure ulcers.  The Veteran reported he had 
a new pressure ulcer that developed since he was last seen.  
The records indicate the Veteran had a Stage II, partial 
thickness ulcer on the right heel; a large, Stage IV, full 
thickness ulcer on the right knee that was bleeding 
profusely; a large, Stage IV, full thickness ulcer on the 
right popliteal area with exposed tendon; and, a Stage III, 
full thickness ulcer on the left malleolus that bleeds 
easily and soaked several layers of dressing.  The records 
noted the Veteran's ulcers have gotten progressively worse 
and that the Veteran was being transferred to the Memphis 
VAMC for further evaluation.  Additionally, the records 
noted that the Veteran's caregiver had again been instructed 
regarding wound care.   

On February 8, 2005, the Veteran was admitted to the Memphis 
VAMC for multiple decubitus ulcers of both lower 
extremities.  According to VA treatment records, the Veteran 
stated the decubitus ulcers had been on his legs for "about 
a month."  The record indicated the Veteran blamed everyone 
but himself for his ulcers.  The Veteran stated that his 
knees kept knocking together in his wheelchair, but did not 
stop using his wheelchair or do anything to keep his legs 
separated.  The record noted that the Veteran was resistant 
to being placed on bedrest and that the Veteran stated he 
would rather stay up in wheelchair and visit his friends.  

The February 8, 2005 treatment record noted a Stage IV right 
medial knee decubitus ulcer; Stage IV right popliteal knee 
decubitus ulcer; Stage III right heel decubitus ulcer; and, 
Stage II left lateral malleolus of ankle decubitus ulcer.  
The record notes that, while conservative treatment of the 
decubitus ulcers was still being attempted, the Veteran 
would probably need right lower extremity above the knee 
amputation and possibly left lower extremity below the knee 
amputation.

A February 9, 2005 Memphis VAMC treatment record notes the 
Veteran was informed he would require amputation of the 
right leg and possibly the left leg as well, but that he was 
in denial.  A February 10, 2005 Memphis VAMC treatment 
record notes the presence of a large ulcer of medial aspect 
of the right knee with full exposure of the joint; a Stage 
II ulcer of the left lateral malleolus; and a Stage IV ulcer 
of the right heel.  The record also notes the need for 
transfemoral amputation was discussed with the Veteran in 
detail.  A February 16, 2005 Memphis VAMC treatment record 
notes the Veteran had exposed bone on his right knee.  He 
was informed that he could develop a severe infection in the 
leg that could be life threatening if it was not amputated.  
The Veteran indicated his understanding of the risk, but 
expressed his wish to continue with conservative treatment 
of local wound care.  A February 10, 2005 Memphis VAMC 
treatment record notes the presence of a Stage IV pressure 
ulcer on the Veteran's right knee joint and that amputation 
was recommended.  The record notes that the recommendation 
for amputation was discussed with the Veteran in detail.  

On February 22, 2005, as reflected by Memphis VAMC treatment 
records, the Veteran's right leg above the knee was 
amputated and there were no noted complications during 
surgery.  In his June 2009 Substantive Appeal, the Veteran 
acknowledges that he was informed of why the procedure to 
amputate his right leg above the knee was necessary and 
signed the consent form.   

Based on the foregoing, the Board finds that the weight of 
the evidence of record demonstrates that the January and 
February 2005 VA treatment of the Veteran's decubitus ulcers 
was not render with carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
the part of VA.  As noted above, the Veteran contends that 
the VA doctor at the Birmingham VAMC cancelled appointments 
in the three weeks precipitating his transfer to the Memphis 
VAMC for further treatment of his decubitus ulcers on his 
lower extremities and subsequent right above knee 
amputation; however, this contention is not supported by the 
evidence of record.  

First, the VA treatment records from the Birmingham VAMC 
dated in the months preceding the February 8, 2005 transfer 
to the Memphis VAMC do not reflect that any of the 
appointments were cancelled.  Rather, VA treatment records 
reflect the Veteran was seen for evaluation and wound care 
on January 24, 2005 and then again, two weeks later on 
February 7, 2005.  Prior to these appointments, the Veteran 
had been seen approximately once a month for evaluation and 
wound care with regard to his decubitus ulcers on his lower 
extremities, with documented evaluations on October 26, 
2004, November 8, 2004, and December 20, 2004.  As such, the 
Veteran's contention that his appointments were repeatedly, 
or at all, cancelled is not supported by the contemporaneous 
VA treatment records.  The specific entries on the VA 
treatment records were made contemporaneously to treatment 
of the ulcers and are more probative.   

The Veteran also contends that his caregiver and fiancé 
called the VA doctor's office regarding his right toenail 
falling off and his foot turning dark near the time of his 
February 7, 2005 appointment.  However, VA treatment records 
reflect that the Veteran's caregiver actually called on 
December 23, 2004 regarding wound care, that her questions 
were answered, and that she indicated she would call back if 
she had any further problems.  Additionally, the December 
20, 2004 VA treatment record notes complete nail plate 
removal of the great toe.  The Veteran's timeline of events 
with regard to the treatment of his ulcers is contradicted 
by the VA treatment records. 

These inconsistencies in the record weigh against the 
Veteran's credibility with regard to the VA appointments he 
claims were cancelled.  See Gardin v. Shinseki, 613 F.3d 
1374, 1380 (Fed. Cir. 2010) (upholding Board finding that 
vague and inconsistent lay statements were not credible 
because they were in direct contradiction to the more 
credible, competent, reliable, and clearly documented 
medical evidence).  The Veteran's statements are directly 
contradicted by the VA treatment records that reflect he was 
actually seen twice during the three week period leading up 
to the transfer to the Memphis VAMC and his contention 
otherwise is not supported by the evidence of record.  Given 
the repeated inconsistencies in the Veteran's statements, 
the Board finds him to be an unreliable historian.  As such, 
the Board accords the Veteran's statements regarding the 
cancellation of his VA treatment little probative weight and 
finds that, in fact, the Veteran's VA appointments were not 
cancelled.  

Conversely, the Board accords the VA treatment records that 
reflect the Veteran was seen twice during the three weeks 
preceding his transfer to the Memphis VAMC greater probative 
weight.  There is no indication in the record, nor has the 
Veteran alleged, that the VA treatment records are 
incomplete.  As such, the Board presumes the VA treatment 
records accurately document the history of the Veteran's 
treatment for ulcers at VA.  See Mindenhall v. Brown, 7 Vet. 
App. 271 (1994) (regarding the applicability of the 
presumption of regularity to RO actions).  

Additionally, the Veteran contends that, had the VA doctor 
not cancelled his appointments, a contention not supported 
by the record as established above, his right leg would not 
have needed to be amputated.  The Board recognizes that the 
Veteran is competent to provide testimony concerning factual 
matters of which he has firsthand knowledge (i.e., observing 
ulcers on his legs).  Barr v. Nicholson,     21 Vet. App. 
303 (2007); Washington v. Nicholson, 19 Vet. App. 362 
(2005).  Further, under certain circumstances, lay 
statements may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability, or symptoms of 
disability, susceptible of lay observation.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson,     492 F.3d 1372 (Fed. Cir. 2007).  

However, the Veteran does not have the necessary medical 
training and/or expertise to opine that his right above the 
knee amputation would not have been necessary if not for a 
claimed omission of VA treatment, including specifically to 
an opinion of VA fault or negligence in the rendering of 
medical care, especially where the alleged fault is based 
upon a factually inaccurate assumption or fact that in this 
case did not occur, namely, the claimed cancellation of the 
Veteran's appointments.  Such opinion of VA fault requires 
both knowledge of what the standard of medical care should 
have been, how the standard was breached by VA medical 
provides, and the complex question of how the breach of 
standard of medical care was the cause of his right above 
the knee amputation.  For these reasons, the Board finds 
that the above the knee amputation was not caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
rendering treatment in January and February 2005.   

In addition, the Board finds that there was no absence of 
informed consent shown, and the evidence does not show the 
occurrence of an event that is not reasonably foreseeable 
during VA treatment beginning in June 2004.  See 38 C.F.R. 
§ 3.361(d)(2).  There is no assertion that any VA treatment 
was nonconsensual.  Additionally, loss of leg was a 
foreseeable risk of the continued deterioration of the 
Veteran's decubitus ulcers.  A February 9, 2005 VA treatment 
record reflects that the Veteran was specifically told that 
his right leg may have to be amputated.

For these reasons, the Board finds that a preponderance of 
the evidence is against the claim for compensation for a 
right above the knee amputation under 38 U.S.C.A. § 1151, 
and the claim must be denied.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102. 


ORDER

Compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a right above knee amputation, claimed to have 
been caused by treatment received at the Birmingham VAMC in 
January and February 2005, is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


